Citation Nr: 0842432	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right ear hearing loss.

2.  Entitlement to service connection for a back disorder, 
claimed as the residuals of a lumbosacral injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for right ear hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's back disorder did not manifest in service 
and has not been shown to be causally or etiologically 
related to military service.


CONCLUSION OF LAW

A back disorder was not incurred in active service.  38 
U.S.C.A. §§ 1131, 1133 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in November 2003 and March 2008.  The 
November 2003 letter addressed all required notice elements 
and was sent prior to the initial unfavorable decision by the 
AOJ.  In this case, the fact that this notice did not address 
either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the veteran's service medical records 
are absent for evidence of a back disorder, and his post-
service medical records are absent for evidence of a back 
disorder for many years after his separation from service in 
April 1955.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  In addition, there is no indication, 
other than the veteran's own lay statements, of a causal 
connection between the veteran's current back disorder and 
the veteran's service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (noting that the Board has no obligation to 
obtain a medical opinion when there is no competent evidence 
that the appellant's disability or symptoms are associated 
with his service).  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a back 
disorder.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of a back 
disorder.  In fact, the veteran's April 1955 separation 
examination found his spine to be clinically normal.  
Moreover, the medical evidence of record does not show that 
the veteran sought treatment for a back disorder immediately 
following his period of service or for many years thereafter.  
Therefore, the Board finds that a back disorder did not 
manifest in service or within one thereafter.

With regard to the decade's long evidentiary gap between 
active service and the earliest manifestations of a back 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of a back 
disorder is itself evidence which tends to show that a back 
disorder did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a back 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
veteran's current back disorder to his military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current back disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there any competent 
medical evidence of record, which links any current disorder 
to a disease or injury in service.  

The Board does observe the veteran's contentions in his 
October 2003 claim and September 2006 statement that his 
current back disorder was the result of a back injury at 
Stuttgart, Germany in September and October 1954.  Lay 
evidence, such as the veteran's contentions, can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2007).  Regarding the veteran's contentions 
that he experienced back pain in Germany during service, the 
Board acknowledges that he is competent to give evidence 
about what he experienced.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  

However, in this case, the veteran's contentions about his 
back disorder are not supported by the evidence of record.  
As was noted above, the veteran's service medical records are 
negative for any indication of a back and injury and he did 
not seek treatment for a back disorder for many years after 
his separation from service.  Thus, although the veteran may 
sincerely believe that his current back disorder was caused 
by his alleged injury in Germany during active service in 
1954, the veteran, as a lay person, is not competent to 
testify as to matters of causation or diagnosis.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.  As such, a nexus to service has 
still not been shown.  

Therefore, the Board finds that a back disorder did not 
manifest during service, nor is a back disorder etiologically 
related to an event, disease, or injury in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for a back disorder is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

ORDER

Entitlement to service connection for a back disorder, 
claimed as the residuals of a lumbosacral injury, is denied.


REMAND

Reason for Remand: To provide the veteran a proper notice 
letter.

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The information necessary to reopen 
the claim includes both a statement as to what evidence was 
lacking at the time of the last final decision, such that 
adjudication resulted in a denial, and a statement as to what 
information would allow the claim to be successfully 
reopened.

In this case, a letter, dated in April 2004, was sent to the 
veteran from the RO before Kent was issued, but which 
nevertheless informed him that he was previously denied 
service connection for defective hearing in September 1955.  
The letter also defined new and material evidence.  However, 
the letter did not inform the veteran of the reasons for the 
previous denial of his claim or what information would allow 
the claim to be successfully reopened.  In addition, the 
Board notes that the veteran's claim was again denied by the 
RO in March 1971 and June 1976 because new and material 
evidence had not been received.

Therefore, on remand, the RO must issue the veteran a notice 
letter that complies with the decision in Kent, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send an additional 
notice letter regarding the request to 
reopen the claim for service connection 
for right ear hearing loss in order to 
ensure compliance with the requirements as 
described in Kent. v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice letter should 
state as follows:

"We notified you in our letter of April 
2004 that your claim for service 
connection for defective hearing was 
previously denied in a September 1955 
rating decision, a copy of which was sent 
to you later that same month.  You applied 
to reopen your claim in March 1971 and in 
June 1976.  You were informed in both 
March 1971 and June 1976 that your 
application was denied because you had not 
submitted new and material evidence to 
reopen your claim.  The March 1971 and 
June 1976 decisions are also final.

In order to reopen your claim, you must 
present new and material evidence.  As we 
informed you in our April 2004 letter, to 
qualify as "new", the evidence must be 
submitted to VA for the first time.  To be 
"material", the additional existing 
evidence must pertain to the reason your 
claim was previously denied.  In your 
case, your claim was previously denied 
because your right ear hearing loss 
existed prior to military service and was 
not aggravated during your active military 
service.  Therefore, you must submit 
medical evidence, such as a medical 
opinion of a doctor or other medical 
professional, which indicates that your 
right ear hearing loss was "aggravated" 
or made worse during your active service 
and that your current right ear hearing 
loss is related to that aggravation or 
worsening that occurred in service.  
Temporary or intermittent flare-ups of 
symptoms of a condition during service do 
not constitute "aggravation" unless the 
underlying condition worsened.  VA will 
make reasonable efforts to help you obtain 
evidence you tell us about, but VA will 
not provide a medical examination or a 
medical opinion until new and material 
evidence is received to reopen your 
claim."

2.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application to reopen his claim for 
service connection for right ear hearing 
loss should be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, if any, 
and any additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


